Title: From John Adams to Samuel Cooper, 4 September 1776
From: Adams, John
To: Cooper, Samuel


     
      Dear sir
      Philadelphia Septr. 4. 1776
     
     Mr. Hare, a Brother of Mr Robert Hare, the Porter Brewer in this City is bound to Boston. He has boarded, Sometime in the Same House with me, and is very desirous of seeing the Town of Boston. He is travelling to Boston merely from the Curiosity of a Traveller, and meddles not with Politicks. He has an Inclination to see the public Buildings, your Church and the Chappell particularly. I Should be much obliged to you, if you would procure him the Sight of as many of the public Buildings in Town as you can conveniently.
     Our Generals, I fear have made a Mistake in Retreating from Long Island. I fear they will retreat from the City of New York next. These are disagreable Events. I dont like these Measures. I wish there was more firmness. But let not these Things discourage. If they get Possession of New York, Long Island, and Staten Island—these are more Territory than their whole Army can defend—this Year. They must keep their Force together. The instant they divide it they are ruined. They cannot march into the Country, for before they get Ten Miles into the Country they are surrounded or their Retreat cutt off. They cannot go up the North River to any purpose—because, a few Months, will make Ice in it in which their Vessells cannot live. They must keep the most of their Ships in the Harbour of New York to defend their Army. I sometimes think, that Providence, against our own opinions and Inclinations has provided better for Us in this Instance than our own Wisdom would have done. Had the Enemies Fleet and Army been kept from Long Island, they must and would have made an Effort elsewhere for Winter Quarters. At Staten Island they could not have wintered. They must therefore have wintered at Boston, Rhode Island, or have gone to the Southward to Virginia, one of the Carolinas or Georgia, and either of these Cases would, perhaps have been worse, for Us. The Panick, which is Spread upon this occasion is weak and unmanly. It excites my shame, and Indignation. But it is wearing off. If our whole Army had been cutt to Pieces it would have been Shamefull to have been So intimidated, as some are or pretend to be. Congress I hope will Stand firm. I am, my dear Sir, in all Conditions of Affairs public and private, your Friend
     
      John Adams
     
    